                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )       No. 2:19-CR-22
                                             )
DAKOTA WATERS                                )

                                             ORDER

       This criminal matter is before the Court to consider the report and recommendation of the

United States Magistrate Judge dated May 15, 2019.              [Doc. 39].    In that report and

recommendation, the Magistrate Judge recommends this Court grant the defendant’s motion to

withdraw his not guilty plea, accept the defendant’s plea of guilty to Count One of the Indictment,

and adjudge the defendant guilty of that count as set forth in the Indictment. [Doc. 3].

       On May 15, 2019, United States Magistrate Judge Clifton L. Corker conducted a plea

hearing in this case, at which he found the defendant fully capable and competent to enter an

informed plea. The Magistrate Judge further found that the defendant understood the nature of the

charges and penalties provided by law, and that she knowingly and voluntarily entered his plea of

guilty, with full understanding of all rights she was waiving, and free from any force, threats, or

promises. A plea agreement has previously been filed, [Doc. 26]. The time for the parties to object

has passed.

       After reviewing the record, this Court ACCEPTS and ADOPTS the Magistrate Judge’s

report and recommendation, [Doc. 39], ADOPTS the admissions made by the defendant at the

change of plea hearing, and ORDERS as follows:

       (1) The defendant’s plea of guilty as to Count One of the Indictment is ACCEPTED;

       (2) The defendant is hereby ADJUDGED guilty of the charge set forth in Count One; and
(3) The defendant SHALL REMAIN in custody until sentencing in this matter which is

   currently scheduled to take place on September 16, 2019 at 9:00 a.m. before the

   Honorable J. Ronnie Greer.

So ordered.

ENTER:

                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE
